Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.        This action is in response to application amendments filed on 12-10-2021.  
2.        Claims 1 - 20 are pending.  Claims 1, 8, 20 have been amended.  Claims 1, 8, 20 are independent.   This application was filed on 12-18-2018.  

Response to Arguments

3.    Applicant’s arguments, see Arguments/Remarks Made in an Amendment, filed 3-29-2021, with respect to the rejection(s) under Srivastava in view of Hanna and further in view of Hudis have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Srivastava in view of Hanna and further in view of Gunasekara. 

A.  Applicant argues on page 8 of Remarks:    ...   “broadcasting the instruction to proactively terminate communications from the endpoint to the one or more other endpoints on the local area network”   ...   . 

    The Examiner respectfully disagrees.  Gunasekara discloses the capability for a user to initiate (via a command) the termination of a communication link.  Gunasekara discloses the transmission (i.e. analogous to broadcast) of a command to terminate the 

B.  Applicant argues on page 8 of Remarks:    ...   “transmitting the instruction to proactively terminate communications from the endpoint to one or more of the other devices on the network”   ...   . 

    The Examiner respectfully disagrees.  Gunasekara discloses the capability for a user to initiate (via a command) the termination of a communication link.  Gunasekara discloses the transmission (i.e. analogous to broadcast) of a command to terminate the communication link. (see Gunasekara paragraph [0022], lines 1-15: monitor resource configured to generate a control notification in response to detecting or sensing presence of an unacceptable level of interference on communication link; monitor resource configured to transmit a control message to device to control the device; monitor resource configured to transmit a message to device to terminate transmission of one or more channels of data in response to a trigger event)   

C.  Applicant argues on page 8 of Remarks:    ...   “transmitting the instruction to proactively terminate communications to the one or more devices”   ...   . 

    The Examiner respectfully disagrees.  Gunasekara discloses the capability for a user 

D.  Applicant argues on page 8 of Remarks:    ...   Hanna is different than “broadcasting the instruction to proactively terminate communications from the endpoint to the one or more other endpoints on the local area network”   ...   . 

    The Examiner respectfully disagrees.  Gunasekara discloses the capability for a user to initiate (via a command) the termination of a communication link.  Gunasekara discloses the transmission (i.e. analogous to broadcast) of a command to terminate the communication link. (see Gunasekara paragraph [0022], lines 1-15: monitor resource configured to generate a control notification in response to detecting or sensing presence of an unacceptable level of interference on communication link; monitor resource configured to transmit a control message to device to control the device; monitor resource configured to transmit a message to device to terminate transmission of one or more channels of data in response to a trigger event)   

E.  Applicant argues on page 9 of Remarks: The remaining claims depend from an allowable claim and are likewise believed to be in condition for allowance.

    The responses to arguments against the independent claims also answer arguments against the associated dependent claims.   

Claim Rejections - 35 USC § 103  

4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.        Claims 1, 2, 4, 6 - 9, 11, 12, 16 - 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (US Patent No. 7,233,989) in view of Hanna (US Patent No. 8,458,462) and further in view of Gunasekara et al. (US PGPUB No. 20140269341).        	

Regarding Claims 1, 8, 20, Srivastava discloses a computer program product for identifying compromised assets, the computer program product comprising computer executable code embodied in a non-transitory computer readable medium that, when executed by an endpoint and a method and an endpoint, performing the steps of:
b)  periodically creating a heartbeat encoding the health state. (see Srivastava col 2, lines 42-43: periodically monitors server health status and performs server maintenance)     


However, Hanna discloses: 
a)  locally monitoring with a local security agent executing on the endpoint. (see Hanna col 11, lines 38-41: health status reporting agent included in endpoint device as a software module installed on endpoint device (i.e. local security agent); participates in integrity verification processes; col 11, lines 57-60: sending a health status report from endpoint device) 
       It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Srivastava for a) locally monitoring with a local security agent executing on the endpoint as taught by Hanna.  One of ordinary skill in the art would have been motivated to employ the teachings of Hanna for the benefits achieved from the flexibility of a system that enables enhanced security for health status associated with network-connected nodes within a network environment. (see Hanna col 17, lines 54-57)  

Furthermore, Srivastava discloses for a) monitoring a health state of the endpoint. (see Srivastava col 2, lines 40-41: node manager monitors the status (health state) of multiple servers (i.e. multiple endpoints)) 

And, Srivastava discloses for c) transmitting the heartbeat to a network device for a local area network in an enterprise network. (see Srivastava col 6, lines 48-58: node manager queries server for the server’s health status; server servlet returns server’s health information (heartbeat) upon the occurrence of a particular event; event can 

Furthermore, Srivastava discloses for d) when the health state is a compromised state. (see Srivastava col 7, lines 33-48: once the server is deemed to have failed (compromised state), node manager determines whether to terminate server; if auto-terminate parameter indicates server should be terminated upon server failure, then server is terminated (i.e. communications terminated))  

Srivastava-Hanna does not specifically disclose for c) transmitting heartbeat to a network device for communication to a threat management facility, and for d) proactively terminate communications by endpoints and sending instruction from endpoint and broadcasting instruction. 
However, Gunasekara discloses: 
c)  transmitting the heartbeat to a network device for a local area network in an enterprise network, for communication by the network device to a threat management facility for the enterprise network; (see Gunasekara paragraph [0105], lines 5-10: monitor resource receives (health) status information (heartbeat) from transmitter resource (and monitor resource) and other network elements in accordance with a network communication protocol; (monitor resource provides management actions for “threat” management process)) and 
d)  when the health state is a compromised state, encoding with the local security agent an instruction to proactively terminate communications by one or more other endpoints with the endpoint through the local area network and sending the to proactively terminate communications from the endpoint to the one or more other endpoints on the local area network. (see Gunasekara paragraph [0022], lines 1-15: monitor resource configured to generate a control notification in response to detecting or sensing presence of an unacceptable level of interference on communication link; monitor resource configured to transmit a control message to device in order to control device; monitor resource configured to transmit a message to device to terminate transmission (terminate communication) of one or more channels of data in response to a trigger event)  
       It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Srivastava-Hanna for c) transmitting heartbeat to a network device for communication to a threat management facility, and for d) proactively terminate communications by endpoints and sending instruction from endpoint and broadcasting instruction as taught by Gunasekara. One of ordinary skill in the art would have been motivated to employ the teachings of Gunasekara for the benefits achieved from the flexibility of a system that enables the flexibility of a system that enables a user to terminate communications via a command. (see Gunasekara paragraph [0022], lines 1-15)

Furthermore for Claim 20, Srivastava discloses wherein a network interface configured to couple in a communicating relationship with one or more devices through a network; and a memory; and a processor configured by computer executable code stored in the memory. (see Srivastava col 14, lines 18-30: computer readable media (memory) which includes software for implementing nodes 

Regarding Claims 2, 9, Srivastava-Hanna-Gunasekara discloses the computer program product of claim 1 and the method of claim 8, wherein the health state is based on an indicia of potential compromise of the endpoint. (see Srivastava col 7, lines 27-33: if node manager determines server is not healthy; node manager sets a parameter indicating state of particular server to have failed; parameter stored within node manager, or administrative server)    

Regarding Claims 4, 12, Srivastava-Hanna-Gunasekara discloses the computer program product of claim 1 and the method of claim 8, including health monitoring. (see Srivastava col 3, lines 27-34: health monitoring system (i.e. a threat management facility) is composed of several nodes: a node manage (NM), an administration server (AS) and several managed servers; NM and AS send and transmit messages to each other and with other servers (managed servers))  
Srivastava-Hanna does not specifically disclose transmitting heartbeat information to a threat management facility. 
However, Gunasekara discloses wherein transmitting the heartbeat includes transmitting the heartbeat to a threat management facility. (see Gunasekara paragraph [0105], lines 5-10: monitor resource receives (health) status information (heartbeat) from transmitter resource (and monitor resource) and other network elements in 
       It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Srivastava-Hanna for transmitting heartbeat information to a threat management facility as taught by Gunasekara. One of ordinary skill in the art would have been motivated to employ the teachings of Gunasekara for the benefits achieved from the flexibility of a system that enables the flexibility of a system that enables a user to terminate communications via a command. (see Gunasekara paragraph [0022], lines 1-15)
 

Regarding Claims 6, 16, Srivastava-Hanna-Gunasekara discloses the computer program product of claim 1 and the method of claim 8, further comprising code that performs the step of cryptographically securing the heartbeat. (see Srivastava col 3, lines 27-34: health monitoring system (threat management facility) composed of several nodes: a node manage (NM), an administration server (AS) and several managed servers; NM and AS send and transmit messages to each other and with other servers; col 3, lines 1-4: NM and AS authenticate each other and encode (i.e. encrypt) their data communications between each other))  

Regarding Claims 7, 17, Srivastava-Hanna-Gunasekara discloses the computer program product of claim 6 and the method of claim 16. 

However, Hanna discloses wherein cryptographically securing the heartbeat includes digitally signing the heartbeat. (see Hanna col 17, lines 54-57: endpoint device outputs a response that combines authentication information, user identification, and health status report (i.e. heartbeat), and digital signature, within a reply)          
            It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Srivastava-Gunasekara for digitally signing the health status information as taught by Hanna.  One of ordinary skill in the art would have been motivated to employ the teachings of Hanna for the benefits achieved from the flexibility of a system that enables enhanced security for health status associated with network-connected nodes within a network environment.  (see Hanna col 17, lines 54-57)   

Regarding Claim 11, Srivastava-Hanna-Gunasekara discloses the method of claim 8 wherein transmitting the instruction includes transmitting the instruction to one or more other endpoints coupled to the network. (see Srivastava col 3, lines 27-34: health monitoring system (threat management facility) composed of several nodes: a node manage (NM), an administration server (AS) and several managed servers; NM and AS send and transmit messages to each other and with other servers (i.e. other endpoints); col 3, lines 1-4: NM and AS authenticate each other and encode (i.e. encrypt) their data communications between each other))        

Regarding Claim 18, Srivastava-Hanna-Gunasekara discloses the method of claim 16 wherein cryptographically securing the heartbeat includes encrypting contents of the heartbeat. (see Srivastava col 3, lines 27-34: health monitoring system (threat management facility) composed of several nodes: a node manage (NM), an administration server (AS) and several managed servers; NM and AS send and transmit messages to each other and with other servers; col 3, lines 1-4: NM and AS authenticate each other and encode (i.e. encrypt) their data communications between each other))     

6.        Claims 3, 5, 10, 13, 14, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava in view of Hanna and further in view of Gunasekara and Hinchey et al. (US PGPUB No. 20070073631).   

Regarding Claims 3, 10, Srivastava-Hanna-Gunasekara discloses the computer program product of claim 1 and the method of claim 8.
Srivastava-Hanna-Gunasekara does not specifically disclose an endpoint coupled to at least one of a local area network, a firewall, a router, a gateway, and a switch.
However, Hinchey discloses wherein the one or more other devices include at least one of a second endpoint coupled to the local area network, a firewall, a router, a gateway, and a switch. (see Hinchey paragraph [0078], lines 1-11: computer(s) connected via communication device(s) comprising a network card connected to a local-area network (LAN); (selected: local area network (LAN)))   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Srivastava-Hanna-Gunasekara for an 

Regarding Claims 5, 15, Srivastava-Hanna-Gunasekara discloses the computer program product of claim 1 and the method of claim 8. 
Srivastava-Hanna-Gunasekara does not specifically disclose applying at least one of behavior analysis and static analysis to endpoint. 
However, Hinchey discloses wherein locally monitoring the health state includes applying at least one of behavior analysis and static analysis to the endpoint. (see Hinchey paragraph [0136], lines 1012: monitoring behavior through sensors, comparing results with expectations (i.e. historical data and current data, rules and beliefs); (utilizing historical data in order to predict future behavior); (selected: behavior analysis))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Srivastava-Hanna-Gunasekara for applying at least one of behavior analysis and static analysis to endpoint as taught by Hinchey.  One of ordinary skill in the art would have been motivated to employ the teachings of Hinchey for the benefits achieved from the flexibility of a system that 

Regarding Claim 13, Srivastava-Hanna-Gunasekara discloses the method of claim 8.
Srivastava-Hanna-Gunasekara does not specifically disclose the network is a local network providing local area networking among the endpoints.
However, Hinchey discloses wherein the network is a local network providing local area networking among the endpoint and the other devices. (see Hinchey paragraph [0078], lines 1-11: computer connected via communication device comprising a network card connected to a local-area network (LAN); (selected: local area networking))  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Srivastava-Hanna-Gunasekara for the network is a local network providing local area networking among the endpoints as taught by Hinchey.   One of ordinary skill in the art would have been motivated to employ the teachings of Hinchey for the benefits achieved from the flexibility of a system that enables multiple types of network connected devices coupled within the network communications environment.  (see Hinchey paragraph [0084], lines 1-9)      

Regarding Claim 14, Srivastava-Hanna-Gunasekara-Hinchey discloses the method of claim 13. 
Srivastava-Hinchey does not specifically disclose broadcasting notification on a local network. 

            It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Srivastava-Hinchey for broadcasting notification on a local network as taught by Hanna. One of ordinary skill in the art would have been motivated to employ the teachings of Hanna for the benefits achieved from the flexibility of a system that enables enhanced security for health status associated with network-connected nodes within a network environment.  (see Hanna col 17, lines 54-57)  

Regarding Claim 19, Srivastava-Hanna-Gunasekara discloses the method of claim 8. 
Srivastava-Hanna-Gunasekara does not specifically disclose the network is a peer-to-peer network. 
However, Hinchey discloses wherein the network is a peer-to-peer network. (see Hinchey paragraph [0084], lines 1-9: computer operates in a network environment using logical connections to remote computers such peer devices (i.e. peer to peer network))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Srivastava-Hanna-Gunasekara for the network is a peer-to-peer network as taught by Hinchey.  One of ordinary skill in the art would have been motivated to employ the teachings of Hinchey for the benefits achieved from the flexibility of a system that enables multiple types of network    

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032.  The examiner can normally be reached on Work: 12-9PM (most days).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CJ/
January 18, 2022

                                                                                                                                                                                                                                                                                                                                                                                   /SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436